Title: List of Papers Relating to Georgia, [after 29 January 1771]: résumé
From: Franklin, Benjamin
To: 


<After Jan. 29, 1771: a list in Franklin’s hand, by title only, of “Papers in this Parcel.” All have to do with Georgia, and range through the decade 1761–71. They include actions by the legislature and the British government, letters to Franklin from the Speaker and the Assembly committee (many of them printed above), and documents relating to Sir William Baker’s land claim. The latest paper mentioned is the preceding document.>
